 

Case 2:19-mj-00225-MLP Document 1 Filed 05/24/19 Page 1 of 34

AO 106 (Rev. 04/10) Application for a Search Warrant (Modified: WAWD 10-26-18)

FILED ———— eNTEREE

ioe

—— tongeD ——RECENED LTE STATES DISTRICT COURT
MAY 24 2019 for the

Western District of Washington

Case No. WK [9-22 c

AT SEATTLE
URT
CLERK U.S. DISTRICT CO! N
F WASHINGTO
WESTERN DISTRIFT OF Viateperune Search of
(Briefly describe the property to be searched
or identify the person by name and address)

One (1) Target Vehicle and Four (4) Target
Telephones, more fully described in Attachment A

Nee See’ Sone sare” Snare” Ngee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

One (1) Target Vehicle and Four (4) Target Telephones, more fully described in Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
wm property designed for use, intended for use, or used in committing a crime;
C1) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. §§ 922(g), 924(c) Felon in possession of a firearm; possession of a firearm in furtherance of drug trafficking;
21 U.S.C. §§ 846, 841, 844 conspiracy, attempt to possess a controlled substance with intent to distribute, possession

The application is based on these facts:
v See Affidavit of Andriy Vavilin, continued on the attached sheet.

[| Delayed notice of  _ days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Joy reliable electronic means; or:

   

telephonically recorded.

 

Applicant’s signature

Andriy Vavilin, Special Agent
Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or
O The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.

Date” q / 4

City and state: Seattle, Washington Michelle L. Peterson, United States Magistrate Judge
, Printed name and title

 

Judge’s signature

 

 

 

USAO: 2019R00459
So Oe ND A FP WW YN =

NO WHO NY ND NH HN ND NY NY FF = —| Se FS Fe SES = eS
eo TN WA FP W NYO KF DTD OBO BOHN KH A BP WO YH KF CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 2 of 34

AFFIDAVIT OF SPECIAL AGENT ANDRIY VAVILIN
STATE OF WASHINGTON )
) ss

COUNTY OF KING )

I, Andriy Vavilin, a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”), having been duly sworn, state as follows:
AFFIANT BACKGROUND

1. I, Andriy I. Vavilin, being duly sworn, depose and state, that I am a Special
Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms & Explosives (ATE), United
States Department of Justice, and have been so employed since July of 2017. I am a law
enforcement officer of the United States, and am empowered by law to conduct
investigations of, and to make arrests for, offenses against the United States, as codified
at Title 18, United States Code, Section 3051. I have completed the Federal Law
Enforcement Training Center Criminal Investigative Program and the ATF National
Academy Special Agent Basic Training Program in Brunswick, Georgia. Prior to
becoming an ATF Special Agent, I graduated from Rowan University and received a
Bachelor’s of Arts Degree in Law & Justice (Summa Cum Laude). From 2014 to 2017, I
was employed as a Police Officer with the United States Capitol Police.

2. During my professional training and experience, I have both assisted in and
conducted investigations into firearms and narcotic violations. I have also participated in
undercover operations, and in the execution of search warrants at locations associated
with these individuals. During the execution of search warrants, I have participated in the
recovery of evidence related to firearms and narcotic violations. Through this experience
and training, and based upon the experience of other Special Agents which have been

relayed to me, I have become familiar with the modus operandi of narcotic dealers and

AFFIDAVIT OF ANDRIY VAVILIN - 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970.
—

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 3 of 34

narcotic traffickers and illegal possessors of firearms and ammunition as enumerated
herein.
INTRODUCTION AND PURPOSE OF AFFIDAVIT
3. This Affidavit is submitted in support of a request for authorization to
search the following TARGET VEHICLE and TARGET TELEPHONES, which are
more particularly described in Attachment A to this Affidavit, attached hereto and
incorporated by this reference as if set forth fully herein:

oe NH DA F&F WH WN

Ow YW NH KH HN bh D&B Be wm we em i
CDA A BP WHO KF CGO WON DAWN BR HD NH KF O

 

 

TARGET VEHICLE: a beige colored Ford Edge WA, license plate number
DP59503 (registered to Sonya Foote, 21720 44th Avenue Ct. E, Spanaway, WA,
per Washington Department of Licensing). This vehicle is specifically described
in Paragraphs 25-28, 39-44.

TARGET TELEPHONE 1 is a cellular telephone, carrying telephone number
(702) 328-8722, which was plugged into the TARGET VEHICLE center console
area and was located on the driver’s side floorboard of the TARGET VEHICLE.
This phone is specifically described in Paragraph 47. | |
TARGET TELEPHONE 2 is an iPhone 6S cellular telephone in a “Pie Flippa”
case, which fell out of the TARGET VEHICLE when Robert Ruiz PEREZ exited,
This phone is specifically described in Paragraphs 48, 51.

TARGET TELEPHONE 3 is an iPhone 6S cellular telephone in a “Pie Flippa”

case, which fell out of the TARGET VEHICLE when Robert Ruiz PEREZ exited.
This phone is specifically described in Paragraphs 48, 51.

TARGET TELEPHONE 4 is a cellular telephone inside a black Incipio phone
case, which was located on top of the back center console of the TARGET
VEHICLE. This phone is specifically described in Paragraph 49.

4. The Affidavit seeks to search the TARGET TELEPHONES and TARGET

VEHICLE for the items described in Attachment B to this Affidavit.

AFFIDAVIT OF ANDRIY VAVILIN - 2 UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
USAO # 2019R00459 : SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Se NH On FS WO NO

NN NY NY YN NY ND KD Be me ee
cN AA KR WBH FEF SO MOA DANA BwWN SE OO

|| Firearm, in violation of 18 U.S.C. 922(g)(1), 924(a)(2), and 2.

 

 

Case 2:19-mj-00225-MLP Document 1 Filed 05/24/19 Page 4 of 34

5. On May 22, 2019, agents arrested Princeton Brown in MJ18-5081 based on
a criminal complaint for two counts of Felon in Possession of a Firearm, in violation of
18 U.S.C. 922(g)(1), 924(a)(2), and 2. That same day, agents arrested Robert Ruiz Perez

in MJ 19-223 based on a criminal complaint for one count of Felon in Possession of a

6. As set forth below, there is probable cause to believe that a search of the

-TARGET TELEPHONES and TARGET VEHICLE will recover evidence of violations

of Title 18, United States Code, Section 922(g) — Felon in Possession of a Firearm; Title
18, United States Code, Section 924(c) — Possession of a Firearm in Furtherance of Drug
Trafficking; Title 21, United States Code, Section 846 — Conspiracy to Possess with
Intent to Distribute a Controlled Substance; Title 21, United States Code, Section
841(a)(1) — Attempted Possession of a Controlled Substance with Intent to Distribute;
and Title 21, United States Code, Section 844 — Possession of a Controlled Substance.

7. I have obtained the facts set forth in this affidavit through my personal
participation in the investigation described below; from oral and written reports of other
law enforcement officers participating in this and related investigations, and from " |
records, documents and other evidence obtained during this investigation. Since this
affidavit is being submitted for the limited purpose of obtaining the relief sought herein, I
have not included every fact known concerning this investigation. I have set forth only
the facts that I believe are essential to establish the necessary foundation for the requested
warrant. |

SUMMARY OF PROBABLE CAUSE

8. On or about April 8, 2019, ATF Las Vegas initiated an investigation of
Daniel Terrell Nathan, who was engaging in drug trafficking activity in Las Vegas,
Nevada. ATF undercover Special Agent Zayas (“UC Zayas”), with an ATF Confidential
Informant (hereinafter “CI”), met with Nathan on numerous occasions. Nathan was |

attempting to obtain Fentanyl for an associate. During these conversations, UC Zayas

AFFIDAVIT OF ANDRIY VAVILIN - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Oe YTD On PW NYO

DO bw NO NHN NY DN HN KN KNORR ee wm oe
oOo nN HD MN BW NY —|& ODO OO COB AIT HD A BP WO NNO = OO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 5 of 34

and CI questioned Nathan as to whether he had a firearm source and explained that the
firearms purchased would be sent to Mexico. Nathan referred them to Princeton
BROWN, a.k.a “Treal.”

9. For the last year, CI has provided information and assistance to ATF for
monetary compensation. CI is not currently on probation or parole. CI has multiple prior
convictions for drug distribution (federal and state), drug possession, burglary, theft,
assault, resisting arrest, and firing a weapon. CI also previously worked as an ATF
informant, pursuant to a cooperation agreement. However, s/he was arrested and
convicted for drug distribution while under that prior agreement.

10. During the last year, CI has provided information already known to
investigators as well as information unknown at the time, but later corroborated through
independent investigations and/or investigations by outside agencies. CI has not
provided any information investigators have found to be false or unreliable, either in his _
prior work with ATF or during his current work with ATF. CI has demonstrated a
working street knowledge of narcotics, prices, appearance and trafficking habits,
particularly with regard to high-level drug transactions ranging anywhere from $5,000 to
$60,000 as well as multi-state drug trafficking practices. To date, CI has conducted
and/or participated in numerous controlled purchases and/or buy bust operations
involving stolen firearms, cocaine, methamphetamine and heroin.

11. In April 2019, CI made several recorded calls with BROWN and Nathan.
During those calls, which Agents reviewed, BROWN discussed possession of rifles and
handguns for sale.

12. Specifically, on April 26, 2019, CI received a call from Nathan at (702)
762-1757. Nathan initiated a three-way call with an individual who identified himself as
“Treal.” Cl told “Treal” that the CI needed a list of the guns, a price and “Treal’s” phone
number so that the CI’s associate in Seattle could contact him. “Treal” stated that he was

heading back to Las Vegas, NV. “Treal” said that the “FN” rifles he had previously

AFFIDAVIT OF ANDRIY VAVILIN-4 _ UNITED STATES ATTORNEY
- 700 STEWART STREET, SUITE 5220
USAO # 2019R00459 - SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo fF ND OA FF WD HN

NO BO NO HHO NO WN KN HN HN Rw wm me nt
oN KN ON SP WY NYO KY CO CO FH HD NH BP WO NY KH OC

 

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 6 of 34

offered were not available, but he had the handguns. “Treal” requested that the CI send
him $4,000. The CI informed “Treal” that he would not send the money. “Treal” stated
that he was about to get on an airplane and would not purchase the guns. “Treal” stated
that he lived both in down there and up here. The CI told “Treal” that if he had the guns
up there, the CI could have an associate meet him. “Treal” provided his phone number,
(702) 328-8722, and spelled out his name as “Treal.” The CI stated that the CI would
call his associate and have him call “Treal.”” Unbeknownst to “Treal,” the associate, was
ATF undercover Special Agent Hunt (“UC Hunt”). A publicly available databases search
of the phone number provided by “Treal,” (702) 328-8722, returned as being associated
to Princeton BROWN.

13. On or about April 29, 2019, UC Zayas and the CI met with Nathan and
BROWN in Las Vegas to discuss potential firearms deals. BROWN explained that he
had the ability to provide firearms but the firearms would be sourced through BROWN’s
connections in Tacoma. BROWN advised he had individuals who “run up inside there”
to steal firearms being offered for sale. BROWN advised, “I got a lot that I keep for
myself.” BROWN questioned the CI and UC Zayas as to whether they wished to
purchase “MACs.” BROWN displayed a photograph of a MAC-11 firearm on his
cellular telephone. NATHAN stated that the firearm being offered for sale did not have a
suppressor, as depicted on the photograph. BROWN advised that he was seeking five
hundred and fifty dollars ($550.00) for the firearm. At the conclusion of the meeting,
BROWN walked away from the table.

14. | On April 30, 2019, CI received a photograph via cellular telephone, (702)
328-8722, of an FNH, 9mm caliber pistol with a loaded magazine. CI in return contacted
BROWN via cellular telephone, (702) 328-8722. BROWN asked Cl if he/she had
Whatsapp on his/her cellular telephone. CI responded that he/she did not. BROWN
stated, “I’m about to go pick this up right now, I’m about to send you something.” CI

questioned BROWN about what time his/her associate, UC Hunt, should call BROWN

AFFIDAVIT OF ANDRIY VAVILIN - 5 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo eo NYN HD OT FF WD NY

NO NO NO NO BD HN KN HN NO wm wm ee eee
eo aA ND OH BP WYO NY KY CO OO FHA DB NA FBP WW NH —& CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 7 of 34

the following day. BROWN requested in the afternoon. BROWN asked CI if he had
some “work” out there (in Las Vegas). I know “work” to be street vernacular for
narcotics. CI responded in the affirmative.

15. Through recorded phone calls and text messages, CI put BROWN into
direct contact with UC Hunt. UC Hunt explained to BROWN over the phone that he had
received CI and UC Zayas’ money and that he would pick up the firearms whenever
BROWN was ready. |

16. During the morning of May 2, 2019, UC Hunt and BROWN exchanged text
massages regarding their deal. At approximately 1345 hours, UC Hunt spoke to
BROWN on the phone letting him know that he would be in Tacoma soon. BROWN
told UC Hunt that he wanted to meet at 56th and Pacific Avenue in Tacoma, to which UC
Hunt agreed. UC Hunt drove to the predetermined location and parked at the Walgreens
at that intersection. At approximately 1422 hours, surveillance units around the location
observed BROWN driving a black Cadillac CTS, bearing WA license plate number
BLT8847 (registered to Qiana Marie Simmons, 3534 S L St, Tacoma, WA, per
Washington Department of Licensing). BROWN called UC Hunt and told him he did not
want to conduct the deal in that parking lot. BROWN told UC Hunt to follow him to his
jewelry shop.

17. Surveillance watched BROWN exit the parking lot in his vehicle onto 56th
Street and turn north on Pacific Avenue, with UC Hunt following him. BROWN turned
into a small parking lot between two pawn shops and in front of a building marked only
with the address, 5410 Pacific Avenue (Tacoma, WA).

. 18. UC Hunt parked his vehicle next to BROWN’s and got out. BROWN got

out of his vehicle and walked to his trunk. UC Hunt could see the handle of a black pistol _

sticking out of BROWN’s pocket. Upon UC Hunt’s noticing the pistol, UC Hunt and
BROWN both laughed and shook hands. BROWN then opened his trunk and pulled out

AFFIDAVIT OF ANDRIY VAVILIN - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
BO NM BO NO KN HNO ND NO wR ww i ee
ont HN mH BPW NY KF COS CO fF ADT HDB A BW PO — CO

Oo Oo THD nm FR WW NHN

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 8 of 34

a black plastic pistol box and a yellow microfiber towel. The two then got into UC
Hunt’s vehicle. .

19. Inside UC Hunt’s vehicle, BROWN opened the pistol box, revealing the
two FNH pistols listed above with loaded magazines and ammunition scattered about the
box. UC Hunt told BROWN that he thought they were going to do a deal for 10 guns.
BROWN explained, in sum, that it would only be for the two. UC Hunt asked BROWN
how much he wanted for them and BROWN stated $2,500.00. UC Hunt told BROWN
that the price was too high and that he didn’t want to overpay with someone else’s
money. BROWN told UC Hunt, in sum, that CI and UC Zayas knew and told him to call
them. UC Hunt then called CI in front of BROWN on the speaker function of his phone.
BROWN stated that he wanted $2,500.00 and CI agreed. .

20. After hanging up the phone, BROWN explained to UC Hunt, in sum, that
he normally would secure the firearms with zip-ties. UC Hunt asked BROWN why and
BROWN explained, “Because I don’t want you to shoot me. Shit this is real business
bro.” BROWN wiped down the firearm with the microfiber towel and told UC Hunt to
take a picture of the guns in the box on his lap and send it to him so that he could send it.
to CI so that CI could see what he got. BROWN then explained, “Nah, so the only
reason he ain’t getting the other ones is because my little buddy just got popped.”
BROWN had previously mentioned to UC Hunt during a phone call that his friend had
just been shot and UC Hunt asked how he was. BROWN explained “Nah I guess they
went and socked somebody up and he didn’t do anything, but the dude didn’t know who
shot him so he decided to shoot everybody.” UC Hunt took a picture of the guns and
texted it to both BROWN and to CI and asked BROWN if he got these all the time and
BROWN told him, “I just have my little homies go get them. You know what I’m
saying? We rock and roll. In a couple days, there’ll be a whole bunch more. It’s just

that, right now, we just gotta hold off for a couple of seconds.” UC Hunt understood this

AFFIDAVIT OF ANDRIY VAVILIN - 7 UNITED STATES ATTORNEY
- 700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970
0 CoG IN Nn BP WB HN =

NY NY NY NY NHN NY NN NO Re eee
ont HD A BP WD NY KH DCD CO FH HI HD WN BR WD NO KF C

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 9 of 34

to mean that BROWN and his people needed the guns for any immediate altercations
stemming from the shooting.

21. UC Hunt then paid BROWN $2,500.00 in twenties and hundreds.
BROWN counted out the money and swiped the hundreds with a counterfeit pen that UC
Hunt provided him. BROWN told UC Hunt that “the other ones are going to be big, like
ARs and Ks,” referring to AR-15 and AK-47 variant assault rifles, for their next deal.
BROWN then exited UC Hunt’s vehicle. Surveillance units observed BROWN shut the
door to UC Hunt’s vehicle and wipe down the door handle with a yellow microfiber
towel. UC Hunt, through the window, handed BROWN the car keys that he left in UC
Hunt’s vehicle and then UC Hunt departed the scene concluding the deal. Surveillance
units attempted to follow BROWN in his vehicle but lost him several movements after
due to BROWN’s fast driving and quick lane changes. Based on my training and
experience, it appeared as if BROWN was conducting counter surveillance.

22. Following the undercover operation, SA David Cline checked whether-the
firearms were stolen. Both were. The above referenced FNH, 9mm caliber pistol, serial
number 61BMN05102 was reported stolen (reference Nisqually Tribal PD case
#190000092). The FNH, 9mm caliber pistol, serial number GKU0001103 was also -
reported stolen (reference Tacoma Police Department case # 1903201413).

23. On May 3, 2019, UC Zayas and CI met with Nathan in Las Vegas, Nevada.
CI explained to Nathan that UC Zayas was traveling to Mexico and would be returning
with ten (10) to fifteen (15) kilograms of cocaine. CI explained the purity of the cocaine
and that they would offer a good price. UC Zayas, through CI, also explained that after
the next firearms transaction, they would all meet to discuss the cocaine sale. UC Zayas,
through CI, questioned Nathan as to whether BROWN was capable of conducting such a

cocaine transaction. Nathan responded “uh, yeah, most definitely, he get that sh*t in one

day.”
AFFIDAVIT OF ANDRIY VAVILIN - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Fe IN HD A BP WH NO =

NY NY NY NY NY NY NY YN NO §— —]| HB SO ee ee ee
eo IN NHN A FP W NY KH DOD OO FA DH wn FSF WO NO KF OC

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 10 of 34

24. On May 7, 2019, BROWN texted UC Hunt a picture of a Ruger, 9mm
pistol and asked him if they wanted it. CI and BROWN had multiple recorded
conversations that day regarding several other firearms that BROWN told him/her that he
could obtain from other sources. During the evening of May 7, 2019, at approximately
1900 hours, UC Hunt called BROWN and told him he was on his way to meet him.
BROWN told UC Hunt, in sum, that he didn’t need to bring a lot of money because he
wasn’t able to obtain some of the firearms he had spoken to CI about. The two agreed to
meet around 2000 hours at BROWN’s jewelry shop at 5410 Pacific Avenue, Tacoma,
WA, the same location as the previous deal. Additionally, BROWN told UC Hunt that he
would further inquire about several “pump” shotguns before he and UC Hunt met.
Shortly after, BROWN texted UC Hunt “750,” meaning that the deal was only for the
Ruger pistol for $750.00.

25. At approximately 2014 hours, UC Hunt drove into the parking lot at 5410
Pacific Ave in Tacoma, WA. UC Hunt parked his vehicle up against the building on the
North side of the lot. Surveillance units observed the TARGET VEHICLE, a beige
colored Ford Edge WA, license plate number DP59503 (registered to Sonya Foote, 21720
44th Avenue Ct. E, Spanaway, WA, per Washington Department of Licensing). Agents
identified BROWN as the driver. BROWN had his driver’s side window down and |
parked immediately next to UC Hunt, who also had his driver’s side window down.
BROWN handed UC Hunt a gun case through the windows. UC Hunt opened the case,
inspected the Ruger pistol, and handed BROWN $760.00 cash.

26. UC Hunt got out of the vehicle and began to talk to BROWN through
BROWN ’s window. BROWN told UC Hunt about an individual who had a fully
automatic, Russian made, shotgun and showed UC Hunt text messages haggling back and
forth for BROWN to purchase the firearm from him. In BROWN’s cellular phone, UC
Hunt observed that the individual was named Hustle and Grind (or a variation of those

words, with possibly a different spelling). BROWN apologized for bringing UC Hunt all

AFFIDAVIT OF ANDRIY VAVILIN - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101 -

(206) 553-7970
oOo Fe HN DH OO BP WW NH

BO NO WH N NHN NO HN NNO Rw mm me ee
Oo I HD MA FP WD NO —§ FD O COC A HDA WH FPF WH NH KH CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 11 of 34

the way to Tacoma for just one gun and showed UC Hunt several other texts
demonstrating that he had been hustling all day. BROWN said he didn’t want to rush
people because that put undue pressure on them and made them nervous.

27. UC Hunt asked BROWN if he owned the shop behind his vehicle and
BROWN told him that it was his jewelry shop. BROWN invited UC Hunt to see it and
got out of his vehicle and walked with UC Hunt to the back door. UC Hunt met several
individuals working at the shop as they walked in. Inside, the shop was empty, in
preparation to be opened, street murals were painted on the walls, lighting was being
installed, and tarps were on the floors. BROWN took UC Hunt to the front of the shop
and showed him where the jewel cases would go once it opened. UC Hunt asked him
when he would open and BROWN told UC Hunt, in sum, whenever they finished. UC
Hunt noticed on the window a sign with the words “Trax NW.”

28. After seeing the shop, UC Hunt and BROWN walked back outside.
BROWN had told UC Hunt that he was leaving for Las Vegas the following morning and
UC Hunt told him he would probably see BROWN there. BROWN asked UC Hunt if he
would be available later if he came across more firearms that BROWN could sell UC
HUNT before he left. UC Hunt told BROWN that he would. UC Hunt concluded the
deal with BROWN, returned to his vehicle, and drove away. Surveillance units followed
BROWN to a 7-Eleven convenience store a short distance away. Once at the location,
BROWN got out of his vehicle and stepped in and out of the store, looking around the
area prior to getting back into the vehicle. BROWN then drove back to the jewelry store.
Similar to May 2, 2019, and again based on my training and experience, it appeared that
BROWN was conducting counter surveillance.

29. UC Hunt kept in touch with BROWN via text message that night, finally
hearing from BROWN that he wouldn’t be able to get anything else before leaving for
Las Vegas.

AFFIDAVIT OF ANDRIY VAVILIN - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Fe IN HD OT BP WO NO

NO BO NO NO Bo bo bo bo bo — — — ae — — — — — —_
oa Fn nn fF WY NO K& CO DO BA HD NA BR WW NNO K CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 12 of 34

30. Following the operation, ATF Special Agent Andriy Vavilin checked
whether the firearm was stolen. The above referenced Ruger, 9mm caliber pistol, serial
number 860-96193, was reported stolen (reference Federal Way Police Department case
# 190005493),

31. On May 14, 2019, UC Hunt and UC Zayas, along with CI, met with
BROWN in Las Vegas, Nevada, for the purpose of discussing BROWN’s cocaine
business and to potentially set up a multi-kilogram deal with BROWN. The meeting was
recorded. As described below, BROWN openly discussed his drug business, to include
cocaine and marijuana sales. BROWN showed UC Hunt and CI pictures on his cellular
phone of him with stacks of money and a marijuana grow in his home, which he
described as not being large enough to meet his supply needs. BROWN explained, in
sum, that he was part of an organization which he called the “PF Gang,” and showed
pictures of custom jewelry and clothing. “Pie Flippa” was printed on some of the jewelry
BROWN showed UC Hunt, and BROWN explained that that “PF” stands for “Pie
Flippa.” A review of BROWN’s social media accounts displayed multiple other
instances of jewelry with either “PF” or “Pie Flippa.”

32. Posing as narcotic suppliers connected with Mexican drug traffickers that
could traffic large kilogram drug shipments through Nogales and Phoenix to Las Vegas,
UC Zayas, using CI as an interpreter, quoted BROWN a price of $25,000:00 per kilogram
of cocaine. BROWN told CI, in sum, that the price was better than anyone else’s at the
moment and told the group that he and his people were currently paying $31,000.00 per
kilogram of cocaine. CI said that his associates give guns to UC Zayas’ Mexican Cartel
connections and that helps them secure the drug routes. BROWN told the group, in sum
that he needed the cocaine in Tacoma, because that’s where he and his associates sold it.
CI then offered UC Hunt’s services, to transport the cocaine from Las Vegas to Tacoma
for a fee. The group briefly discussed options on how that would be done and told

BROWN that he could track the shipment, hop in with the load or put someone else in

AFFIDAVIT OF ANDRIY VAVILIN - 11 UNITED STATES.ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co eo SYN HD A FP WHO NO

DO BN NO NO WD KH KO KR RN wR em ee
Oo AND A BP W NY K& TD OBO Cn DR A BR WW HBO —-& CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 13 of 34

with UC Hunt as he drove it to Tacoma. UC Zayas told BROWN that he wanted to start
with a deal for 1-3 kilograms. BROWN told the group that his associates usually don’t
step out of their established supply. BROWN told the group that they recently had a deal
for two kilograms but that one of the kilograms was bad and the group took a loss.
BROWN told CI and the agents he wouldn’t be able to unilaterally agree to starting
business with them and called one of his associates in Tacoma. The individual didn’t
answer and BROWN told them, in sum, that he would get back to them with an answer.

33. CI then asked BROWN if they could “invest” in his jewelry shop, alluding
to laundering drug proceeds through it. BROWN told the group that it was a possibility.
and showed them pictures of the shop and its inventory on his cellular telephone.
BROWN told the agents and CI that his organization also dealt with money orders, and
that associates of theirs would come through on a regular basis with money orders for
$30,000.00. Based on my training and experience, I understand BROWN to be using
these money orders to clean his drug proceeds.

34. UC Zayas and BROWN tentatively agreed to a starting deal for one
kilogram of cocaine. BROWN said he would get back to them with a full commitment
after he spoke with his associates. The party concluded the deal and the agents and CI
departed from BROWN.

35. | On May 17, 2019, CI contacted BROWN via cellular telephone, (702) 328-
8722. Among other conversation, BROWN questioned Cl if he could grab “half (1/2) of
that, real fast”? Based on my training and experience, in addition to the prior
conversations between CI and BROWN, I understood “half” to refer to a half kilogram of
cocaine. CI responded that he/she was going to call his/her cousin, UC Zayas, who was
returning to Las Vegas later this week. CI offered to sell BROWN half a kilogram and
provide him another half a kilogram, with payment at a later date. CI advised that he/she
would call BROWN upon S/A Zayas’ return. BROWN questioned CI if he/she was still

interested in purchasing firearms. CI responded in the affirmative.

AFFIDAVIT OF ANDRIY VAVILIN - 12 . UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oO Oo HN DH OA FP WH PO ee

mM NO NH WH WH WD NH NY HY = &— RB RR os Se Se RR ee
eo ND On SP WW NO KK DOD OBO CHC DH NH FSF WD NO HK OC

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 14 of 34

36. On May 20, 2019, CI received two text photographs from cellular number,
(702) 328-8722. One of the photographs depicted an “AR” type rifle. The second
photograph depicted a Desert Eagle pistol with a loaded magazine. On the same date, Cl
contacted BROWN via cellular telephone, (702) 328-8722. BROWN questioned Cl if
he/she received his pictures, to which CI replied to in affirmative. BROWN advised the
CI he would send an additional picture with his hand on it. CI advised BROWN that UC
Hunt will have three to four kilograms of cocaine in Washington on Wednesday, May 22,
2019, so BROWN does not need to travel to Las Vegas. BROWN questioned if he could
buy a sample, so he could sell it. CI reassured BROWN that he would receive a half
(1/2) a kilogram on May 22, and UC Hunt would provide him another half (1/2) a
kilogram, with payment for the second half at a later date. CI stated he/she would have
UC Hunt contact BROWN. At one point, Brown offered to the CI to make payment for
the cocaine in part by providing three firearms. Brown sent pictures of the guns he
intended to trade. -

37. On May 21, 2019, BROWN called the Cl in a recorded call and asked to
buy four kilograms of cocaine and said he could “move them.” CI agreed to sell
BROWN the four kilograms of cocaine, to be delivered by UC Hunt on CI’s behalf.
Brown told CI, and later UC Hunt, that he would not have the cash for the cocaine until
later that day, but that he would provide the equivalent of $100,000 of jewelry from Trax
Northwest. Brown explained that, in speaking with his “partner,” his partner agreed to let
Brown take the jewelry to UC Hunt to use as collateral until they were able to return to
UC Hunt with cash. |

38. On the same date, Brown called UC Hunt. Brown and UC Hunt agreed to
meet the following date, May 22, 2019, in Kent, WA to make the exchange. UC Hunt
asked if Brown could meet around 1 p.m. Brown said “I’ll make it happen.” On May 22,
2019, UC Hunt called Brown and told him he was at the Hawthorne Suites, located at .
6329 S 212" Street, Kent, WA. Brown asked for UC Hunt to send him the addréss for

-AFFIDAVIT OF ANDRIY VAVILIN - 13 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo Oo ND WD BP WO NO

DN Db NO DN HN NHN NO DR RR Rm wm iw pnt
on KN OO SP WY NY KF DOD OO DP nA HD HD BW NH K& CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 15 of 34

the location for the meet. Brown and UC Hunt exchanged multiple telephone
communications prior to the meet, pushing the time back, and discussing trust and good
business. |

39. Prior to the meet, law enforcement conducted surveillance in the early
evening hours at 5410 Pacific Avenue, Tacoma, WA, the Trax Northwest jewelry shop
where BROWN previously sold guns to ATF. During surveillance, an officer saw a
person he recognized as PEREZ take what appeared to be a multicolored bag to the
passenger side of the TARGET VEHICLE. PEREZ got into the front passenger seat of
the Ford Edge. A short while later, the Ford Edge drove away. The bag was consistent
with the black and white polka dot bag later recovered from the Ford Edge.

40. At approximately 1820 hours, Brown and occupants arrived in the same
beige Ford Edge and parked on the south east side of the Hawthorne Suites. Brown
called UC Hunt and asked him if he was upstairs or downstairs. Once the vehicle came
to a stop, the arrest was initiated. ATF Special Agents Austin Wozniak and Catherine
Cole were participating in the arrest operation with Special Agent Brent Price and Brian
Arnold. Agent Wozniak and Agent Cole approached the passenger side of Brown’s
vehicle. Agents observed the vehicle was occupied by three individuals- the driver, -
Brown, the front passenger (later identified as PEREZ) and a rear driver’s side passenger
side (later identified as Daniel Peluso).

. 41. All the personnel on the arrest were wearing law enforcement markings
clearly identifying themselves as police, and announced themselves as “Police” as they
approached the vehicle. The front passenger, PEREZ, and the other individuals in the
vehicle repeatedly disregarded the arresting agent’s instructions to put their hands up.
The vehicle had very dark tint, but agents observed PEREZ to be placing his hands into
his lap area and then appear to toss items on the floor. Agent Wozniak observed PEREZ .
to repeatedly look back toward law enforcement and make furtive gestures towards the

floor area of the front passenger compartment. Based on Agent Wozniak’s training and

AFFIDAVIT OF ANDRIY VAVILIN - 14 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oo NHN A BP WD NO

DO DO NO BR NY NO KN HN NOOR RR wR me em ee
oN DN OH SP WY NY & CO OO CGC AIT HD NH FS WH PO KH CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 16 of 34

experience, and my own, he is aware that suspects facing imminent arrest frequently
attempt to create separation between their persons and incriminating evidence. PEREZ’s
actions were consistent with an individual dumping evidence onto the floor board of the
vehicle.

42. PEREZ then opened the passenger door and was again repeatedly told to
put his hands up. PEREZ did put his hands up, but also stepped out of the vehicle toward
the arresting agents. Agent Cole immediately took hold of PEREZ and guided him to the
ground.

43. Agent Wozniak conducted a visual frisk of the front passenger seat area
where PEREZ placed his hands during his furtive gestures. Agent Wozniak observed
several items in plain view- a large quantity of cash (which appeared to be thousands of
dollars) on the front passenger floorboard of the vehicle, strewn about; a black bag or
case; a black and white polka dot bag; and a blue, purple, and white thin bag open at one
end. Inside the black and white polka dot bag, officers observed small boxes with the _
label Trax Northwest, consistent with jewelry boxes. Through the opening of the blue,
purple, and white thin bag, which was the bag closest to PEREZ and directly at his feet,
Agent Wozniak observed the base plate of a magazine inserted into a firearm.
Photographs subsequently taken of the firearm revealed the marking “SW” at the bottom
of the grip of the firearm (visible through the opening in the bag), next to the magazine
well. Based on my training and experience, I recognize the “SW” logo to be for the
Smith & Wesson company.

44. In between the driver’s seat (where BROWN was sitting) and center
console, agents observed another firearm, which appeared to be the grip and magazine of
a Glock pistol. This gun is consistent with one of the photographs BROWN sent the CI
depicting a oun he could bring to the deal.

45. Based on Agent Wozniak’s training and experience, and my own, cash

intended to be utilized for the purchase of a large quantity of cocaine and a firearm would

AFFIDAVIT OF ANDRIY VAVILIN-15 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970
oc Oo SN DN OO BP WD WN

bh bo NO bo N ‘bo No No bo — —_ — — —_ —_ — — —_ eb
eo AND NN FP WY NY  —§ OD OHO CB A ADA A BR WH NO KK CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 17 of 34

be items a suspect would attempt to remove from his person when confronted by law
enforcement, and disposing of these items would be consistent with the observations of
PEREZ’s gestures noted by Agent Wozniak and Cole as they approached PEREZ.

46.  Agent’s Price, Arnold, Eric Jackson, and Angelo Salcepuedes took
BROWN and PEREZ into custody. BROWN was arrested pursuant to the
aforementioned Tacoma warrant issued in MJ 19-5081. |

47. On the driver’s side floorboard of the TARGET VEHICLE, agents located
TARGET TELEPHONE 1, which was plugged into the TARGET VEHICLE center
console area. On scene, agents called (702) 328-8722, the number UC Hunt had used to
communicate with BROWN, and TARGET TELEPHONE 1 rang. A search incident to
arrest of BROWN revealed $207, several hundred pills which appeared to be Ecstasy, a
small quantity of marijuana, and multiple diamond jewelry pieces in a jewelry bag in his
pocket.

48. During a search incident to arrest of PEREZ, agents located $1,010.25,
mostly in $20.00 bills, in his pocket. When PEREZ exited the TARGET VEHICLE, two
iPhone 6S cellular telephones fell out, both in Pie Flippa cases (TARGET
TELEPHONES 2 and 3).

49. The rear driver’s side passenger, Peluso, was frisked for weapons. During
the frisk, an agent felt what appeared to be baggies of drugs. Agents read Peluso his
Miranda rights. Peluso then said that he had a hundred dollars’ worth of cocaine on his
person. Peluso denied knowledge of the cocaine deal with UC Hunt. Agents seized the
cocaine from Peluso’s pocket, and it field-tested positive for cocaine. .

50. TARGET TELEPHONE 4 is a cellular telephone inside a black Incipio
phone case, which was located on top of the back center console of the TARGET
VEHICLE. The phone is next to, and possibly connected to a backpack on the back rear

right side of the vehicle. Peluso claimed this phone was his phone.

AFFIDAVIT OF ANDRIY VAVILIN - 16 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
: (206) 553-7970

 
 

o Oo SN DB A BP WY YO —

Bh BO NO NN WO NO bw bd NS om het kek _
Oo nN KD OH FP WY NY KH DO CO AD HD A BP WO NH K& |

 

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 18 of 34

SI. All of the TARGET TELEPHONES were placed in a Faraday bag to secure
their contents of the telephones. The TARGET TELEPHONES are currently in ATF
custody.

52. TFO Steffes read PEREZ his Miranda rights, which he understood. In
subsequent interviews, PEREZ stated he came with Princeton Brown, a.k.a “Treal,” to
bring jewelry. PEREZ stated he sells jewelry and Brown is his friend and customer.
PEREZ said he had been working with Brown on a “jewelry transaction” for two days.
He admitted that one of the bags at his feet contained three to four appraisals as well as
pendants inside the Trax Northwest boxes. PEREZ said the jewelry he brought was
worth $25,000.00. PEREZ admitted that he dropped cash from his lap as arresting
officers approached. He said some of the cash was from a transaction that had just
occurred. When asked about the above referenced firearm, PEREZ stated there probably
was a gun, but it wasn’t his. PEREZ stated his fingerprints or DNA would not be
recovered from the firearm. Additionally, PEREZ made an unsolicited statement to TFO
Steffes stating he doesn’t know if the firearm had “any bodies on it.” PEREZ said that
the two iPhone 68 cellular telephones (TARGET TELEPHONES 2 and 3) were his

| phones.

53. During transport to his initial appearance, BROWN said to agents that they
had pulled a hundred Ecstasy pills out of his pocket. .

54. Based on my training and experience, I know that individuals engaging in
drug trafficking commonly bring firearms to drug purchases, in order to protect
themselves, their cash, and the drugs. This is particularly true when dealing with the
aforementioned quantity of cocaine, for which Brown agreed to pay $100,000.00.

Nexus on Firearms

55. ATF Special Agent David Cline examined the two FNH pistols and Ruger,

9mm pistol purchased from BROWN. SA Cline also examined the Smith and Wesson

pistol recovered on May 22, 2019. Based on SA Cline’s knowledge and experience as a

AFFIDAVIT OF ANDRIY VAVILIN - 17 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
, (206) 553-7970
Oo Se IHD A FR WD LO —

NO NY NN NO NY NY DY NYO Re a a
eo nN ND ON FF WW NY KK CO ODO Fen DA FR WD YO | CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 19 of 34

certified Interstate Nexus Expert, he determined that the above-referenced guns are
“firearms” as defined by federal law, and that none of them were manufactured in the
State of Washington. As a result, each of the firearms must have traveled in, and thereby
affected, interstate or foreign commerce, in order to be received or possessed in the State
of Washington.
Criminal Histories .
56. Ihave reviewed BROWN’s criminal history and observed he has multiple
felony convictions punishable by imprisonment for a term exceeding one year, each of
which would federally prohibit him from possessing firearms. His prior convictions
include: —
Attempted Residential Burglary, under cause number 01-1-02546-7, in
Pierce County Superior Court, on or about July 2, 2001;
Unlawful Possession of a Firearm in the Second Degree, under cause
number 06-1-01936-1, in Pierce County Superior Court, on or about August
10, 2006; |
Unlawful Possession of a Firearm in the Second Degree, under cause
number 11-1-02627-4, in Pierce County Superior Court, on or about
October 17, 2011; |
Attempted Burglary in the Second Degree, under cause number 11-9-
02676-8, in Kitsap County Superior Court, on or about December 22, 2011.
57. [have reviewed PEREZ’s criminal history and observed he has multiple
felony convictions punishable by imprisonment for a term exceeding one year, each of
which would federally prohibit him from possessing firearms. His prior convictions
include:
Unlawful Possession of a Controlled Substance with Intent to Deliver
(Cocaine), under cause number 01-1-06057-2, in Pierce County Superior

Court, on or about April 18, 2002; and

AFFIDAVIT OF ANDRIY VAVILIN - 18 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Se SN WN OH FP WD YN

No iw) DN Bh bd Bho ON No BN eet _ a —
oN DN ON SP WY NY KF DO MB mH DB Wn B WO NO KH OC

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 20 of 34 —

Possession with Intent to Distribute Cocaine, under case number CR 93-

2667, in the U.S. District Court for the Western District of Washington, on

or about April 29, 1994,

Common Characteristics of Drug Traffickers

58. Asa result of my training and experience, and based on my consultation
with other agents and law enforcement officers, I have an understanding of the manner in
which narcotics are distributed and the various roles played by individuals and groups in
their distribution. I have encountered and have become familiar with various tools,
methods, trends, paraphernalia, and related articles utilized by various traffickers in their
efforts to import, conceal, and distribute controlled substances. I am also familiar with the
manner in which drug traffickers use telephones, often cellular telephones, to conduct
their unlawful operations. I am also familiar with the manner in which drug traffickers
will use weapons to protect their drug activities and further its goals.

59. Based upon my training, experience, and conversations with other
experienced officers and agents, I know that:

a. Drug trafficking conspiracies usually take place over several months
or years, and continue to operate even when enforcement activity results in arrests and/or
seizures of drugs and/or money.

b. Persons involved in the distribution of controlled substances
typically will obtain and distribute drugs on a regular basis, much as a distributor of a
legal commodity would purchase stock for sale. Similarly, such drug dealers will
maintain an “inventory,” which will fluctuate in size depending upon the demand for and
the available supply of the product.

Cc. It is common for drug dealers to possess narcotics, drug
paraphernalia, and other items which are associated with the sale and use of controlled

substances such as scales, containers, cutting agents/substances, and packaging materials

AFFIDAVIT OF ANDRIY VAVILIN - 19 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co oO NY ADA NW BB WD &

NO BY NY NY NH WN NHN HN HN &— ew ee ee ee ee Oe
oo NN OH FP WD YN KH COD CO CBC TDA A BR WO NO KF OC

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 21 of 34

in their residences, stash houses, storage units, garages, outbuildings and/or vehicles on
their property.

d. Drug traffickers often document aspects of their criminal conduct
through photographs or videos of themselves, their associates, their property, and their
product. Drug traffickers usually maintain these photographs or videos in their
possession.

e. It is acommon practice for drug traffickers to maintain records
relating to their drug trafficking activities in their residences, stash houses, storage units,
garages, outbuildings and/or vehicles. Because drug traffickers in many instances will
“front” (i.e., sell on consignment) controlled substances to their clients, or alternatively,
will be “fronted” these items from their suppliers, such record keeping is necessary to
keep track of amounts paid and owed, and such records will also be maintained close at
hand so as to readily ascertain current balances. These records include “pay and owe”
records to show balances due for drugs sold in the past (pay) and for payments expected
(owe) as to the trafficker’s suppliers and distributors, telephone and address listings of
clients and suppliers, and records of drug proceeds. These records are commonly kept for
an extended period of time.

f. Drug traffickers maintain books, records, receipts, notes, ledgers,
airline tickets, money orders, and other papers relating to the transportation and
distribution of controlled substances. These documents, whether in physical or electronic
form, are maintained where the traffickers have ready access to them. These documents
include travel records, receipts, airline tickets, auto rental agreements, invoices, and other
memorandum disclosing acquisition of assets and personal or business expenses. I also
know that such records are frequently maintained in narcotics traffickers’ residences,
stash houses, storage units, garages, outbuildings and/or vehicles.

g. Drug traffickers often maintain large amounts of US currency in

order to maintain and finance their ongoing illegal drug trafficking business.

AFFIDAVIT OF ANDRIY VAVILIN - 20 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
0 Oo NDR NW BRB WY

BO NO NO Bw HN KD BP DR HN wr Om mm ime
Oo ND ND nH BP W NY K|§ TD OO fF ADT NHN wn BP WW PO —= CO

 

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 22 of 34

h. It is common for drug dealers to secret drugs, currency and other
valuable items representing the proceeds of drug sales in secure locations within their
residences, stash houses, storage units, garages, outbuildings and/or vehicles on the
property in order to prevent the theft of such items by other persons or the seizure of such
items by law enforcement. These secure locations typically include other residences also
known as “stash houses,” storage lockers, safes, portable safes, vaults, or other locked
containers (sometimes requiring passwords or codes to open), as well as specially
constructed concealed compartments such as those often found in “load cars” used
specifically to facilitate drug trafficking.

i. It is common to find papers, letters, billings, documents, and other _
writings, which show ownership, dominion, and control of businesses, residences, and/or
vehicles in the residences, stash houses, storage units, garages, outbuildings and/or
vehicles of drug traffickers. Items of personal property that tend to identify the person(s)
in residence, occupancy, control, or ownership of the premises also include canceled
mail, deeds, leases, rental agreements, photographs, personal telephone books, diaries,
utility and telephone bills, statements, identification documents, keys, financial papers,
rental receipts and property ownership papers, personal and business telephone and
address books and telephone toll records, and other personal papers. or identification
cards in the names of subjects involved in the criminal activity being investigated.

j. Drug traffickers commonly have in their possession, that is, on their
person, at their residences, stash houses, storage units, garages, outbuildings and/or
vehicles, firearms, ammunition, and other weapons, which are used to protect and secure
their property. Persons who purchase and possess firearms also tend to maintain the
firearms and.ammunition for lengthy periods of time. Firearms can be acquired both
legally and unlawfully, without official / traceable documentation. Persons who acquire
firearms from Federal Firearms Licensees, through deliberated fraud and concealment,

often will also acquire firearms from private parties and other sources unknown to ATF.

AFFIDAVIT OF ANDRIY VAVILIN - 21 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo oe HN HD A FP WH YN —

NO pO NO NO HN KH KH KP KR wm ow eee
oOo nN DAN WO PW NY KFS CO BO FBT NH nA BW NH — CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 23 of 34

Firearms or ammunition are often secreted at other locations within their residential
curtilage, and the identification of these firearms will assist in establishing their origins.
Persons who purchase, possess, sell and/or trade firearms or ammunition commonly
maintain documents and items that are related to the purchase, ownership, possession,
sale and/or transfer of firearms, ammunition, and/or firearm parts, including but not
limited to driver’s licenses, telephone records, telephone bills, address and telephone
books, canceled checks, receipts, bank records and other financial documentation on the
owner’s person, at the owner’s residence, or in vehicles that they own, use, or have
access to.

k. Drug traffickers use mobile electronic devices including cellular
telephones and other wireless communication devices in connection with their illegal
activities in order to set up meetings with coconspirators, conduct drug transactions, or to
arrange for the transportation drugs or drug proceeds. As described below, such
equipment often contains evidence of these illegal activities.

1, Traffickers of controlled substances commonly maintain addresses,
vehicles, or telephone numbers which reflect names, addresses, vehicles, and/or
telephone numbers of their suppliers, customers, and associates in the trafficking
organization, and it is common to find drug traffickers keeping records of said associates
in cellular telephones and other electronic devices. Traffickers often maintain cellular
telephones for ready access to their clientele and to maintain their ongoing narcotics
business. Traffickers frequently change their cellular telephone numbers to avoid
detection by law enforcement, and it is common for traffickers to use more than one
cellular telephone at any one time.

Evidence Frequently Found on Phones
60. Based upon my training and experience, and conversations with, and
training from, other officers and agents involved in narcotics investigations, I know that

drug dealers use cellular telephones as a tool or instrumentality in committing their

AFFIDAVIT OF ANDRIY VAVILIN - 22 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co ee ND A FP WHO NY

PO NO NH NO NH HN NY WN NO — KS FR = Re em ee
oOo I HN ON FP W NO KF CO OC DH NI HD NN FSF WO NB KH CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 24 of 34

criminal activity. They use them to maintain contact with their suppliers, distributors,
and customers. They prefer cellular telephones because, first, they can be purchased
without the location and personal information that land lines require. Second, they can be
easily carried to permit the user maximum flexibility in meeting associates, avoiding
police surveillance, and traveling to obtain or distribute drugs. Third, they can be passed
between members of a drug conspiracy to allow substitution when one member leaves the
area temporarily. Many of the drug dealers I have contacted have used one or more
cellular telephones for his or her drug business. I also know that it is common for drug
traffickers to retain in their possession phones that they previously used, but have |
discontinued actively using, for their drug trafficking business. The cellular telephones
are used to call, text, or otherwise communicate with suppliers and customers of illegal
drugs. As a result, evidence of drug dealing can often be found in text messages, call
logs, photographs, videos, and other stored data on the cellular phone.

61. Based on my training and experience in investigating numerous firearms
possession and trafficking offenses, I am aware that when individuals who are prohibited
from legally possessing firearms seek to acquire firearms, they typically seek to obtain
the firearms from private sellers. A common way in which these types of private firearm
sales, also referred to as “street sales,” are transacted is via electronic communications
such as text message, email, and/or telephone calls. I know that cell phones are
frequently used to arrange such transactions because of the flexibility and mobility they
offer. I am further aware that when individuals are offering items of value for sale, such
as firearms, it is common for them to take a photograph of the item and send it via text

message or email to an interested party for their review, or to take a photograph of it to

post/advertise it via social media or the internet. During numerous investigations of

firearms sales, I have found it to be common for buyer’s or seller’s cell phones to contain

photographs of the firearms that were bought or sold.

AFFIDAVIT OF ANDRIY VAVILIN - 23 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo fo SN DBD Tr BP WD NO

No NO NY NY NY NY NY NY RO wR ee mee
Oo aI HD UW BP WY NY K§ OD BO COC HD NH BP WH NH = CO

 

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 25 of 34

62. Based on the investigation of BROWN and PEREZ, as summarized above,
it is clear that they illegally possessed firearms. Based on my review of BROWN and
PEREZ?’s criminal history, I know that they would be unable to lawfully purchase a
firearm at a Federal Firearms Licensee (FFL) because they would not be able to honestly
answer certain disqualifying questions on ATF paperwork and because they would not
pass a mandatory background check. Because they would not be able to obtain firearms
lawfully, it is likely that BROWN and PEREZ obtained the firearms by purchasing them
in private or street sales. Therefore, for the reasons outlined immediately above, I believe
it is likely that the TARGET DEVICES will contain evidence of BROWN and PEREZ
unlawfully purchasing and possessing firearms.

63. | Based on my training and experience, the data maintained in a cellular
telephone may include evidence of a crime or crimes. This includes the following:

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic
Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile
Subscriber Identity, or IMSI), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider, allow us to obtain subscriber
information, and uniquely identify the telephone. This information can be used to obtain
toll records, to identify contacts by this telephone with other cellular telephones used by.
co-conspirators, to identify other telephones used by the same subscriber or purchased as
part of a package.

b. The stored list of recent received, missed, and sent calls is important
evidence. It identifies telephones recently in contact with the telephone user. This is
valuable information in a drug investigation because it will identify telephones used by
other members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. This information is valuable in the firearms

context because it will identify telephones used by other individuals who are part of

AFFIDAVIT OF ANDRIY VAVILIN - 24 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oe NH A BP HO WO —

NY DN BN NO HN DN DN BRO ROR a mw eR eee
oo NN ON FP WY NY KH CDT BO FHA HD A BW NH K& CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 26 of 34

illegal firearms transactions, and confirm the date and time of contacts. Further, the
information is helpful (and thus is evidence) because it leads to friends and associates of
the user who can identify the user, help locate the user, and provide information about the
user. Identifying a defendant’s law-abiding friends is often just as useful as identifying
his drug-trafficking associates.

Cc. Stored text messages are important evidence, similar to stored
numbers. Agents can identify both drug associates, customers, and friends of the user
who likely have helpful information about the user, his location, and his activities.

d. Photographs on a cellular telephone are evidence because they help
identify the user, either through his or her own picture, or through pictures of friends,
family, and associates that can identify the user. As noted above, it is also likely that
photographs of contraband firearms, firearms accessories, and/or ammunition are on the
subject phone. Pictures also identify associates likely to be members of the drug
trafficking organization. Some drug dealers photograph groups of associates, sometimes
posing with weapons and showing identifiable gang signs. It is also likely that
photographs of contraband firearms, firearm accessories, and/or ammunition are on the
subject phone. Also, digital photos often have embedded “seocode” or GPS information
embedded in them. Geocode information is typically the longitude and latitude where the
photo was taken. Showing where the photo was taken can have evidentiary value. This
location information is helpful because, for example, it can show where coconspirators
meet, where they travel, and where assets might be located. .

e. Stored address records are important evidence because they show the
user’s close associates and family members, and they contain names and nicknames
connected to phone numbers that can be used to identify suspects.

64. Based upon the evidence provided, it is reasonable to believe the TARGET
TELEPHONES were utilized to further drug trafficking by communications between UC
Hunt, CI, BROWN and his associates. It is also reasonable to believe the TARGET

AFFIDAVIT OF ANDRIY VAVILIN - 25 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo NY DH NW BR WO WY we

DO WN NO NO WHO KN NY NO HN HH RB =e See = =
oa THN A SB WO NY KF CO UO BSB TD A BP WO NO & OC

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 27 of 34

TELEPHONES were utilized by BROWN and PEREZ to obtain firearms that they could
not lawfully possess. Because of the manner in which the devices were used it is
reasonable to believe the TARGET TELEPHONES were used as instrumentalities of the
crimes under investigation. |

65.. Moreover, because the TARGET TELEPHONES were located in close
proximity to some of the recovered firearms, the aforementioned data that establishes the
user of the TARGET TELEPHONES is relevant to establish possession of the firearms in
question.

TECHNICAL TERMS

66. Based on my training and experience, I use the following technical terms to
convey the following meanings: .

a. Wireless telephone: A wireless telephone (or mobile telephone, or
cellular telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call log,”
which records the telephone number, date, and time of calls made to and from the phone.
In addition to enabling voice communications, wireless telephones offer a broad range of
capabilities. These capabilities include: storing names and phone numbers in electronic
“address books;” sending, an and storing text messages and e-mail; taking,
sending, receiving, and storing still photographs and moving video; storing and playing
back audio files; storing dates, appointments, and other information on personal
calendars; and accessing and downloading information from the Internet. Wireless
telephones may also include global positioning system (“GPS”) technology for

determining the location of the device.

AFFIDAVIT OF ANDRIY VAVILIN - 26 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo ND On FP WW NO

NO DO NHN KN HNO HN KN NO HNO sem we i si ee
oOo ND OH FP WD NY KF DOD OO FH HDD NH FP WH HPO KH OC

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 28 of 34

67. Based on my knowledge, training, and experience, I know that cellular
telephones, can store information for long periods of time. This information can
sometimes be recovered with forensic tools.

68. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the TARGET TELEPHONES were used, the purpose of its use, who
used it, and when. There is probable cause to believe that this forensic electronic ©
evidence might be on the TARGET TELEPHONES because cellular telephones retain
call logs, texts, and photographs in the memory of the cellular telephone. Similar to a
computer or other digital device this information is retained in phone until it is written
over. |

69. Manner of execution. Because this warrant seeks only permission to
examine a vehicle and cellular telephones already in law enforcement’s possession, the
execution of this warrant does not involve the physical intrusion onto a premises.
Consequently, I submit there is reasonable cause for the Court to authorize execution of
the warrant at any time in the day or night.

SEARCH TECHNIQUES

70. Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal
Rules of Criminal Procedure, the warrant I am applying for will permit imaging or
otherwise copying all data contained on the TARGET TELEPHONES, and will
specifically authorize a review of the media or information consistent with the warrant.

7. Tn accordance with the information in this affidavit, law enforcement
personnel will execute the search of the TARGET TELEPHONES pursuant to this
warrant as follows:

72. Securing the Data. In order to examine the TARGET TELEPHONES in a

forensically sound manner, law enforcement personnel with appropriate expertise will

AFFIDAVIT OF ANDRIY VAVILIN - 27 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
COND AW BR WH Be

DO NH BN NY KN NYO NY NO RO Rw mee
on Nn On PP WD NHN KY DOD BO FAHD NH BSB WO NH K& CO

 

 

 

Case 2:19-mj-00225-MLP Document1. Filed 05/24/19 Page 29 of 34

attempt to produce a complete forensic image, if possible and appropriate, of the |
TARGET TELEPHONES. Law enforcement will only create an image of data
physically present on or within the TARGET TELEPHONES. Creating an image of the
TARGET TELEPHONES will not result in access to any data physically located
elsewhere. However, TARGET TELEPHONES that have previously connected to
devices at other locations may contain data from those other locations.

73. Searching the Forensic Images. Searching the forensic images for the
items described in Attachment B may require a range of data analysis techniques. In
some cases, it is possible for agents and analysts to conduct carefully targeted searches
that can locate evidence without requiring a time-consuming manual search through
unrelated materials that may be commingled with criminal evidence. In other cases,
however, such techniques may not yield the evidence described in the warrant, and law
enforcement may need to conduct more extensive searches to locate evidence that falls
within the scope of the warrant. The search techniques that will be used will be only
those methodologies, techniques and protocols as may reasonably be expected to find,
identify, segregate and/or duplicate the items authorized to be seized pursuant to |
Attachment B to this affidavit.

H
H
//
I
H
H
HI
H/
H/
H

AFFIDAVIT OF ANDRIY VAVILIN - 28 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo NHN nH BPW NO

ND NYO NYO WN NH NY NHN HY NO HH HF FF FS He Re OS Se ee
on Dn nA FF WD HPO K-§ DO CH HD mH BP W NH K& CO

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 30 of 34

CONCLUSION
74. Based on the foregoing, I respectfully submit that probable cause exists to
search the TARGET TELEPHONES described in Attachment A, for evidence, fruits, and

instrumentalities of the aforementioned offenses, as described in Attachment B.

ANDRIY VAVILIN, Affiant .
Special Agent, ATF

Z "
_ SUBSCRIBED AND SWORN before me this | day of May 2019.

MICHELLE L. PETERSON
United States Magistrate Judge

AFFIDAVIT OF ANDRIY VAVILIN - 29 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101 -

(206) 553-7970

 
So ee IND WA BP WD NO

Ww NHN NY YW NY NY NN BS Be ew ew ee ee ee Ee
CoN AA KR ONY SF 5S Ce RQDAAR OH TS

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 31 of 34

ATTACHMENT A
Property to Be Searched
The following property in ATF custody in King County:

TARGET VEHICLE: a beige colored Ford Edge WA, license plate number
DP59503 (registered to Sonya Foote, 21720 44th Avenue Ct. E, Spanaway, WA,
per Washington Department of Licensing). -

TARGET TELEPHONE 1 is a cellular telephone, carrying telephone number
(702) 328-8722, which was plugged into the TARGET VEHICLE center console

area and was located on the driver’s side floorboard of the TARGET VEHICLE.

TARGET TELEPHONE 2 is an iPhone 6S cellular telephone in a “Pie Flippa”

case, which fell out of the TARGET VEHICLE when Robert Ruiz PEREZ exited.

TARGET TELEPHONE 3 is an iPhone 6S cellular telephone in a “Pie Flippa”

case, which fell out of the TARGET VEHICLE when Robert Ruiz PEREZ exited.

TARGET TELEPHONE 4 is a cellular telephone inside a black Incipio phone
case, which was located on top of the back center console of the TARGET
VEHICLE.

AFFIDAVIT OF ANDRIY VAVILIN - 30 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
ay

mM Ww HO NH NH NH NH HD NO KH FF = SS HS Se = = ee ee
oN DN ON Se WY NYO KK DOD OO Bex HD nH fF WO PO KF CO

0D eo NDA NW BW NH,

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 32 of 34

ATTACHMENT B
Items to be Seized
The items to be seized are the following items or materials that may contain
evidence of the commission of, the fruits of, or property which has been used as the
means of committing federal criminal violations of Title 18, United States Code, Section
922(g) — Felon in Possession of a Firearm; Title 18, United States Code, Section 924(c) —
Possession of a Firearm in Furtherance of Drug Trafficking; Title 21, United States Code,
Section 846 — Conspiracy to Possess with Intent to Distribute a Controlled Substance;
Title 21, United States Code, Section 841(a)(1) — Attempted Possession of a Controlled
Substance with Intent to Distribute; and Title 21, United States Code, Section 844 —
Possession of a Controlled Substance:
1. Any suspected controlled substances, for example, cocaine;
2. Paraphernalia for packaging, smuggling, processing, diluting,
manufacturing, weighing, and distributing controlled substances, for
example: hidden compartments, scales, blenders, funnels, sifters, grinders,

glass panes, mirrors, razor blades, plastic bags, heat sealing devices, and
diluting agents such as inositol, vitamin B12, etc.;

3. Firearms and firearms related items, including magazines, ammunition,
holsters, and body armor, or other dangerous weapons;

4, Documents such as ledgers, receipts, notes, and similar items relating to the
acquisition, transportation, and distribution of controlled substances, or the
acquisition and possession of firearms and ammunition; .

5. Items identifying drug customers and drug suppliers, such as, telephone
records, personal address books, correspondence, diaries, calendars, notes
with phone numbers and names, "pay/owe sheets" with drug amounts and
prices, and similar items;

6. Currency and financial records that show income from, or activity related
to, drug trafficking, including bank records, money transfer records, safe

AFFIDAVIT OF ANDRIY VAVILIN - 31 , UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220
USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oo Se HNT DH Wn FP WH NHN

DO wp NO WH KN HN NY KN NO HS KF HF HF Se FEF Se Se
on DN ON FS WH NY KH COD OBO FH KH A FP W NY KF OO

 

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 33 of 34

10.

11.

12.

13.

deposit box records and keys, credit card records, bills, receipts, tax returns,
vehicle documents, and similar items; and other records that show income
and expenditures, net worth including receipts for personal property,
negotiable instruments, bank drafts, cashiers checks, and similar items;

Jewelry, appraisals for jewelry, and containers for jewelry;

Photographs, video tapes, digital cameras, and similar items depicting the
vehicle occupants, suspected buyers or sellers of controlled substances,
firearms, controlled substances, drug distribution paraphernalia, and assets
derived from the distribution of controlled substances;

Evidence relating to the purchase, ownership, rental, or control of the —
vehicle;

Items of personal property that tend to identify the occupancy, control, or
ownership of the vehicle, including title for the vehicle, insurance
paperwork, mail, lease paperwork for the vehicle, telephone books,
identification documents, and keys;

Identification documents, including passports, visas, alien registration
cards, any and all travel documents, immigration documents, driver's
licenses, identification cards, and social security cards;

Documents indicating travel in interstate and foreign commerce, to include
airline tickets, notes and travel itineraries; airline schedules; gas receipts,
bills; charge card receipts; hotel, motel, and car rental statements;
correspondence with travel agencies and other travel related businesses;
airline, rent a car, and hotel frequent flier or user cards and statements;
passports and visas; telephone bills; photographs of foreign locations; and
papers relating to domestic and international travel; and

Cellular telephones and other communications devices including the
TARGET TELEPHONES and any other cellular telephones located within
the TARGET VEHICLE, including Blackberries, Androids, iPhones, and
similar devices. With respect to this item only, investigating agents are

AFFIDAVIT OF ANDRIY VAVILIN - 32 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co fe STD OO BP WD NYO

bo Nm. WN bo ho RO ie) we) bo aad — — — — — — — — —
Ce ~ N Nn > Bw N a oS \O oOo — ON Nn & we bo — So

 

 

Case 2:19-mj-00225-MLP Document1 Filed 05/24/19 Page 34 of 34

authorized to search the TARGET TELEPHONES for the following items,
whether deleted or not:

a. Assigned number and identifying telephone serial number (ESN, MIN,
IMSI, or IMEI);

b. Stored list of recent received, sent, and missed calls;

c. Stored contact information;

d. Photographs related to federal criminal violations of the aforementioned
offenses, including any embedded data associated with these
photographs;

_ @. Videos related to federal criminal violations of the aforementioned
offenses, including any embedded data associated with these videos;

f: Photographs that may show the user of the phone and/or
co-conspirators, including any embedded GPS data associated with
these photographs;

g. Videos that may show the user of the phone and/or co-conspirators,
including any embedded GPS data associated with these photographs;

h. Stored text messages related to federal criminal violations of the
aforementioned offenses, including Facebook messages, WhatsApp
messages, and other similar messaging services where the data is stored
on the telephone; and

i. Stored text messages, emails, and other electronic messages that may
show the user of the phone.

AFFIDAVIT OF ANDRIY VAVILIN - 33 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO # 2019R00459 SEATTLE, WASHINGTON 98101
. (206) 553-7970

 
